Title: Conversation with Thomas Jefferson, [13 August 1791]
From: Jefferson, Thomas,Hamilton, Alexander
To: 



[Philadelphia, August 13, 1791]

Aug. 13. 1791. Notes of a conversn between A. Hamilton & Th: J.
Th. J. mentioned to him a lre recd. from J. A. disavowing Publicola, & denying that he ever entertd. a wish to bring this country under a hereditary executive, or introduce an hereditary branch of legislature &c. See his lre. A. H. condemning mr A’s writings & most particularly Davila, as having a tendency to weaken the present govmt declared in substance as follows. “I own it is my own opn, tho’ I do not publish it in Dan & Bersheba, that the present govmt is not that which will answer the ends of society by giving stability & protection to it’s rights, and that it will probably be found expedient to go into the British form. However, since we have undertaken the experiment, I am for giving it a fair course, whatever my expectns may be. The success indeed so far is greater than I had expected, & therefore at present success seems more possible than it had done heretofore, & there are still other & other stages of improvemt which, if the present does not succeed, may be tried & ought to be tried before we give up the republican form altogether for that mind must be really depraved which would not prefer the equality of political rights which is the foundn of pure republicanism, if it can be obtained consistently with order. Therefore whoever by his writings disturbs the present order of things, is really blameable, however pure his intentns may be, & he was sure mr Adams’s were pure.” This is the substance of a declaration made in much more lengthy terms, & which seemed to be more formal than usual for a private conversn. between two, & as if intended to qualify some less guarded expressions which had been dropped on former occasions. Th: J. has committed it to writing in the moment of A.H.’s leaving the room.
